DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. The structure of Oscar is fully capable of collecting dust on a bottom of the housing, part 66, as detailed below. While applicant argues pg. 3 that Oscar does not “increase the dust collection capacity of the element” Applicant admits that “any horizontal surface beside an open slot with airflow is going to accumulate dust over time on pg. 4 line 1-2. As such Oscar teaches “a suction chamber having a bottom configured to receive dust, said suction chamber arranged between said filter material and said first side of said housing and said suction chamber configured to collect the dust at the bottom”. Applicant has not provided additional structure in the claims which distinguish the current application over the prior art. Applicant’s listing of supposed benefits of the configuration of the invention on pg. 5 of arguments is not persuasive, as again there is no structural difference between the current application and the prior art in the claims. With regards to the argument of impermissible hindsight on pg. 5, again Oscar teaches the same structure as that claimed. The addition of Russi in the USC § 103 rejection addresses the mobility of the filter and as detailed below making a filter mobile rather than located in a single place such as a floor or ceiling is obvious. In response to applicant's argument that the suction chamber of Oscar is not sufficient to achieve the intended effects, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pg. 5 of arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    587
    747
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Oscar (US 7,993,434).
With regards to Claims 1, 3-5 Oscar teaches:
A frame, part 50, which reads on applicant's claimed housing having a front surface, part 66, which reads on applicant's claimed first side and a rear surface, part 68, which reads on applicant's claimed second side. A filter media, part 64, which reads on applicant's claimed filter material arranged inside the housing. A suction chamber arranged between the filter material, 
part 64, and the first side of the housing, part 66, configured to collect dust on the bottom thereof which extends between all of the slots or openings, parts 72, connected into one space by the x-shaped flat portions of the first side of the housing, part 66, as seen in Oscar Fig. 3, further Oscar teaches that this portion is configured to collect dust and may be cleaned or simply discarded in order to remove dust from the apparatus. (See Oscar Col. 1 lines 35-52) At least one slot, part 72, which reads on applicant's claimed at least one hole in the first side whereby the area within the circumference of the filter material facing the first side, part 66, of the housing is larger than the area of said at least one hole as the filter, part 64, covers the entire interior surface of the housing and the holes, parts 72, are smaller than the entire surface of the first side. (See Oscar Fig. 3 and 4 and Col. 3 line 64 to Col. 4 line 13 and Col. 4 lines 38-56)
A hole, part 72, is delimited by a cutout forming a flap, part 87, covering said hole. In particular the cutout is stamped and then folded inward. In the case of the intermediary product detailed by Oscar of the housing for a filter with flat cutout parallel to the first side of the housing the cutout flaps are covering the hole they are cut from. (See Oscar Col. 4 lines 40-50)
The flap, part 87, is bendable to open said hole and to form a splash guard. (See Oscar Col. 4 lines 40-50)
The flap, part 87, is bendable towards the filter material, part 64, for forming a mechanical support for keeping said first side of the housing away from the filter material. (See Oscar Col. 4 lines 40-50 and Fig. 4)
The filter element comprises a detachable cover, part 87, the covers are fully capable of being detached rather than folded inward. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oscar (US 7,993,434) as applied above in the rejection of Claim 1 in view of Russi (WO 2016/102744).
With regards to Claims 5 and 6:
Oscar teaches a filter for use in a ceiling (34), wall (36), or floor (38). (See Oscar Col. 2 lines 54-65) 
Oscar does not explicitly teach a detachable cover separate from the flap, part 87, or doors connected to the filter housing. 
Russi teaches:
A mobile filter housing. 
A detachable cover, part 120, for a hole, part 112, in said first side, part 116, of the housing. (See Russi Fig. 1 and pg. 4 lines 25-26)
At least two doors, parts 120, foldable to cover said one or more holes, parts 112, in the first side of the housing, part 116, and openable to provide a guide for airflow towards said one or more holes. (See Russi Fig. 1 and pg. 4 lines 25-26)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Oscar in view of the filter and housing of Russi to make the filter of Oscar mobile rather than stationary and located in a floor or ceiling in order to clean the air of multiple different rooms rather than the air of a single attached room. The mobile housing of Russi further teaches doors/detachable covers that are provided to guide airflow towards the filter, or to prevent airflow or debris from falling into the filter body, which one of ordinary skill in the art would recognize as beneficial for guiding air flow whether the filter was mobile or stationary. The doors of Russi would be especially beneficial in the case of a floor mounted filter of Oscar to prevent valuable objects from falling into the filter which is disposable.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776